       Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 1 of 15



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                 UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC-RMI
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                         Plaintiffs,                         DEFENDANTS’ REPLY IN SUPPORT
            v.                                                 OF MOTION FOR LEAVE TO FILE A
17
                                                               MOTION FOR RECONSIDERATION
18   VADE SECURE, INCORPORATED;                                OF DISCOVERY ORDER
     VADE SECURE SASU; OLIVIER                                 (ECF NO. 112)
19   LEMARIÉ,

20                                                             Date: March 20, 2020
                           Defendants.                         Time: 10:00 a.m.
21                                                             Magistrate Judge: Robert M. Illman

22                                                             McKinleyville Courthouse
                                                               3140 Boeing Ave,
23                                                             McKinleyville, CA 95519

24

25

26
27

28

                                                                                     Case No. 3:19-cv-04238-MMC
                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
          Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 2 of 15



 1                                                     TABLE OF CONTENTS

 2                                                                                                                                 Page No.
 3
     I.      INTRODUCTION .....................................................................................................................1
 4   II.     LEGAL STANDARD ................................................................................................................1
 5   III.    ARGUMENT AND AUTHORITIES ........................................................................................2
         A.    The French Blocking Statute applies to Defendants’ documents and information. ..............2
 6
          1.     Plaintiffs have contradicted their own statements to the Court that Defendants’
 7               documents and information are located in the United States. ............................................2
          2.     The Court committed clear error and did not consider material evidence in
 8               determining that Defendants did not meet their burden in proving that the FBS
                 applied to Defendants’ documents and information. .........................................................3
 9
       B.      The Order’s determination of the Aerospatiale/Richmark factors was made without
10             consideration of relevant (and newly discovered) evidence and is clearly erroneous. ..........5
          1.     Plaintiffs did not dispute Defendants’ arguments relating to Factors 1, 2, and 6. .............5
11        2.     Factor 3: Plaintiffs misapply cases and misconstrue facts in their dismissal of the
                 location of information. .....................................................................................................6
12
          3.     Factors 4 and 7: Plaintiffs repetitive complaints about alleged deficiencies of
13               the Hague Convention do not apply to this case. ...............................................................9
          4.     Factor 5: French interests outweighs U.S. interests because Defendants do not
14               seek one sided justice .......................................................................................................11
15   IV.     CONCLUSION ........................................................................................................................11

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                          i
                                                                                             Case No. 3:19-cv-04238-MMC
                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION)
           Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 3 of 15



 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                                 Page(s)
 3   Federal Cases
 4   Connex R.R. LLC v. AXACorproate Sols. Assurance,
 5      No. CV 16-02368-ODW, 2017 U.S. Dist. LEXIS 215050 (C.D. Cal. Feb. 22,
        2017) ................................................................................................................................................3
 6
     Mauia v. Petrochem Insulation, Inc.,
 7     No. 18-cv-01815-TSH, 2018 U.S. Dist. LEXIS 198894 (N.D. Cal. 2018) .............................1, 5, 6
 8   Neothermia Corp. v. Rubicor Med. Inc.,
        345 F. Supp. 2d 1042 (2004) ...........................................................................................................5
 9
10   Richmark Corp. v Timber Falling Consultants,
        959 F.2d 1468 (9th Cir. 1992) ...........................................................................................3, 5, 9, 11
11
     Salt River Project Agric. Improvement & Power Dist. v. Trench Fr. SAS,
12       303 F. Supp. 3d 1004 (D. Ariz. 2018) .........................................................................3, 5, 6, 7, 8, 9

13   Schramm v. Montage Health,
        No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032 (Jan. 30, 2019) .................1, 3, 5, 6, 7, 8, 9
14
     Smith v. Clark Cty. School Dist.,
15
        727 F.3d 950 (9th Cir. 2013) ...........................................................................................................1
16
     Societe Nationale Industrielle Aerospatiale v. United States Dist. Court for S. Dist.,
17      482 U.S. 522 (1987) ...............................................................................................................1, 3, 11

18   Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp.,
        No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616 (N.D. Cal. Nov. 19, 2019) .................3, 8, 9
19
     Wilson v. Bank of Am. Pension Plan for Legacy Cos.,
20      Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060 (N.D. Cal. 2019) ....................4, 5, 6
21
     State Statutes
22
     Cal. Code Civ. P. § 2019.210.................................................................................................................5
23
     Rules
24
     Fed. R. Civ. P. 54(b) ..............................................................................................................................1
25

26
27

28
                                                                                ii
                                                                                                Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
           Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 4 of 15



 1   I.      INTRODUCTION

 2           Plaintiffs have long demonstrated their understanding that the French Blocking Statute

 3   (“FBS”) applies to Defendants’ documents and information, which originate from and are located in

 4   France. (See Pls.’ Mot. for Preliminary Inj. 24-25, ECF No. 31.) Indeed, before this lawsuit was

 5   filed, Plaintiffs instituted a discovery proceeding in France to obtain documents and information

 6   relating to the Vade products at issue here and sought them for use in this proceeding. Now, with a

 7   recent filing of a brief in this parallel French proceeding, Plaintiffs admitted that Defendants’

 8   documents and information relevant to this dispute are located in France. Thus, Defendants present

 9   newly discovered evidence plainly demonstrating that Plaintiffs understand that the FBS applies to

10   Defendants’ documents and information—despite any of Plaintiffs’ representations to the contrary

11   to this Court. Indeed, the Court’s reliance on Plaintiffs’ representations as to the locations of

12   Defendants’ documents and information led to clearly erroneous determinations. (Jan. 31, 2020

13   Order 3, ECF No. 112; the “Order”.) Moreover, the Court’s determinations as to whether the FBS

14   applies to the production of Defendants’ documents and information unless provided through The

15   Hague Evidence Convention (“Hague Convention”) was clearly erroneous, as was the Court’s

16   balancing of the factors set forth in Societe Nationale Industrielle Aerospatiale v. United States Dist.

17   Court for S. Dist., 482 U.S. 522 (1987). On reconsideration of its prior discovery order, and in view

18   of the evidence of record and applicable authorities, requiring discovery under the Hague Convention

19   is proper.

20   II.     LEGAL STANDARD

21           This Court has the “inherent power to reconsider, set aside, or amend interlocutory orders at

22   any time prior to entry of a final judgment.” Mauia v. Petrochem Insulation, Inc., No. 18-cv-01815-

23   TSH, 2018 U.S. Dist. LEXIS 198894, at *7 (N.D. Cal. 2018) (citing Fed. R. Civ. P. 54(b)). Under

24   applicable Ninth Circuit authority, a “court may properly reconsider its decision if it (1) is presented

25   with newly discovered evidence, (2) committed clear error or the initial decision was manifestly

26   unjust, or (3) if there is an intervening change in controlling law . . . . Clear error occurs when the

27   reviewing court is left with the definite and firm conviction that a mistake has been committed.”

28   Schramm v. Montage Health, No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032, at *5 (Jan. 30,
                                                          1
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
            Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 5 of 15



 1   2019) (quoting Smith v. Clark Cty. School Dist., 727 F.3d 950, 955 (9th Cir. 2013)).

 2   III.     ARGUMENT AND AUTHORITIES

 3            A.     The French Blocking Statute applies to Defendants’ documents and information.
 4            The Court should reconsider its Order and determine that the FBS applies to the production

 5   of Defendants’ documents and information unless production is made through the Hague

 6   Convention. First, newly discovered evidence requires a different legal result. Second, given the

 7   present posture of Defendants’ Motion for Reconsideration, the developed evidentiary record before

 8   the Court contains material facts that the Court should consider and demonstrates how the Court

 9   reached its determination in the Order by mistake.

10                   1.      Plaintiffs have contradicted their own statements to the Court that
                             Defendants’ documents and information are located in the United States.
11

12            Newly discovered evidence relating to the French proceeding initiated by Proofpoint and

13   Cloudmark Labs SARL strongly supports a finding on reconsideration that the Defendants’

14   production should be made through the Hague Convention. Here, the parties submitted their letter

15   brief on the application of the Hague Convention on January 6, 2020, and argued telephonically

16   before the Court on January 31, 2020. (Joint Disc. Statement, ECF No. 91.) Defendants filed their

17   Motion for Leave to File Motion for Reconsideration on February 14, 2020. (Defs.’ Mot. for Leave

18   to File Mot. for Reconsideration; ECF No. 121.) After those dates, Plaintiff Proofpoint (together

19   with Cloudmark Labs SARL) filed a brief in related French proceedings on February 17, 2020.

20   (Supplemental Declaration of Jean-Dominique Touraille in Support of Defendants’ Reply

21   (“Touraille Supp’l. Decl.”) ¶ 4, Ex. A.) Thus, the brief attached as Exhibit A to the Supplemental

22   Touraille Declaration constitutes newly discovered evidence.

23            This newly discovered evidence is material to and would change the Court’s original

24   determination of whether the French Blocking Statute applies to the production of the documents

25   and information at issue. Indeed, the Order was largely based on Plaintiffs’ representation that,

26   “given Defendants’ domestic activities, most of the information sought by the discovery requests is

27   located in the U.S. and from U.S. entities.” (Order at 3, ECF No. 112.) That representation, however,

28   is contrary to Plaintiff Proofpoint’s recent representations made in France, as well as the rest of the
                                                           2
                                                                                        Case No. 3:19-cv-04238-MMC
                          DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
         Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 6 of 15



 1   factual record and the law. (Touraille Suppl. Decl. ¶¶ 1, 4; Defs’ Mot. to Stay, 5-6, 8, ECF No. 123.)

 2   The French proceeding involves substantially the same factual allegations underlying this lawsuit,

 3   and also refers to the same evidence sought here. (Touraille Suppl. Decl. ¶ 4; Compl. ¶¶ 1-11, 27-

 4   53, ECF No. 1; ECF Nos. 91-1, 91-3.) Plaintiff Proofpoint (together with Cloudmark Labs SARL)

 5   represented to the French court in their brief that evidence necessary to support their allegations “is

 6   necessarily located in Vade Secure’s electronic correspondence with the poached employees and/or

 7   in Vade Secure’s premises, and in particular on its servers.” (Touraille Suppl. Decl. ¶ 4.) This

 8   representation contradicted Plaintiffs’ assertions adopted by the Order. Thus, the newly discovered

 9   evidence is material to the Court’s reconsideration of its Order, and further weighs in favor of a

10   finding that French law applies to production of Defendants’ documents and information. Schramm,

11   2019 U.S. Dist. LEXIS 15032, at *5

12                  2.      The Court committed clear error and did not consider material evidence
                            in determining that Defendants did not meet their burden in proving that
13                          the FBS applied to Defendants’ documents and information.
14          The Ninth Circuit has held that it has “neither the power nor the expertise to determine . . .

15   what [foreign] law is.” Richmark Corp. v Timber Falling Consultants, 959 F.2d 1468, 1474 n.7 (9th

16   Cir. 1992). Moreover, based on parties’ assertions about foreign law and declarations in support

17   thereof, courts have simply assumed foreign law applied to the production sought before then turning

18   to analyzing the comity factors set forth in Societe Nationale Industrielle Aerospatiale v. United

19   States Dist. Court for S. Dist., 482 U.S. 522 (1987). E.g., Connex R.R. LLC v. AXACorproate Sols.

20   Assurance, No. CV 16-02368-ODW, 2017 U.S. Dist. LEXIS 215050, at *33 (C.D. Cal. Feb. 22,

21   2017) (holding that in view of submissions of declarations from French counsel and the French

22   Ministry of Justice, “the Court may assume that the French Blocking Statute does in fact apply to the

23   RFPs at issue”); Salt River Project Agric. Improvement & Power Dist. v. Trench Fr. SAS, 303 F.

24   Supp. 3d 1004, 1007 (D. Ariz. 2018) (“Given Trench-France’s . . . declaration it has provided from

25   an experienced French attorney on the applicable French law and procedures, the Court will accept

26   Trench-France’s assertion that production of the documents and ESI . . . would violate French law.”);

27   Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS

28   200616, at *6 (N.D. Cal. Nov. 19, 2019).
                                                          3
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
         Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 7 of 15



 1          The same result is warranted here on reconsideration. First, Defendants have introduced the

 2   January 27, 2020 declaration of Jean-Dominique Touraille, whose sworn testimony states that the

 3   discovery sought by Plaintiffs is subject to the French Blocking Statute. (Declaration of Jean-

 4   Dominique Touraille (“Touraille Decl.”) ¶¶ 4-10, 42-43, ECF No. 121-9 (“I have reviewed the First

 5   Request for Production to All Defendants, First Set of Interrogatories to All Defendants, and First

 6   Set of Interrogatories to Olivier Lemarié (together, the “Discovery Requests”) . . . . [W]ith the

 7   exception of Interrogatory No. 1 to Olivier Lemarié, the Discovery Requests are subject to the French

 8   Blocking Statute . . . .”).) Critically, Touraille further explained in his January 27, 2020 declaration

 9   that “even when documents and information have been transmitted outside France for non-litigation

10   purposes, the Blocking Statute continues to apply to any production of that material by the French

11   company in response to discovery requests in U.S. litigation.” (Id. ¶ 13.) Second, Defendants have

12   provided a letter from the French Ministry of Justice advising Defendants of the scope and

13   applicability of the French Blocking Statute, and further advising Defendants to proceed under the

14   Hague Convention. (Dec. 13, 2019 Letter from French Ministry of Justice, ECF No. 121-5.)

15          The January 27, 2020 Touraille Declaration and the French Ministry’s letter, which were

16   explained to the Court at the hearing, are sufficient to carry Defendants’ burden. Nonetheless,

17   Defendants have also introduced the declaration of Romain Seguy, the Chief Financial Officer of

18   Vade SASU, whose sworn testimony states that company documents and information for Defendants

19   that are responsive to the discovery requests “are maintained and stored on servers located in France

20   and/or originate from France,” and that “source code, product development documents, financial

21   information, human resources information, and IT information” for both companies “are stored and

22   maintained on servers in France in the usual course of business.” (Declaration of Romain Seguy in

23   Support of Defs.’ Mot. for Leave (“Seguy Decl.”) ¶ 7, ECF No. 121-10.). Thus, the evidence from

24   the only parties with actual knowledge of the location and origin of Defendants’ documents

25   establishes that French law applies. Thus, the Order’s determination to the contrary in this regard

26   did not consider material evidence and constitutes clear error. Wilson v. Bank of Am. Pension Plan

27   for Legacy Cos., Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060 *6 (N.D. Cal. 2019)

28   (reconsidering a pre-emption issue when the court “overlooked certain relevant caselaw”); Schramm,
                                                          4
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
         Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 8 of 15



 1   2019 U.S. Dist. LEXIS 15032 *17-24 (granting a motion for reconsideration when certain theories

 2   and authorities had not been considered); Mauia v. Petrochem Insulation, Inc., Case No. 18-cv-

 3   01815-TSH, 2018 U.S. Dist. LEXIS 198894 *7-11 (N.D. Cal. 2018) (granting reconsideration where

 4   the court failed to consider two dispositive legal arguments).

 5          B.      The Order’s determination of the Aerospatiale/Richmark factors was made
                    without consideration of relevant (and newly discovered) evidence and is clearly
 6                  erroneous.
 7                  1.    Plaintiffs did not dispute Defendants’ arguments relating to Factors 1, 2,
                          and 6.
 8          In the Opposition, Plaintiffs did not dispute Defendants’ arguments relating to factors 1, 2,
 9   and 6 of the Aerospatiale/Richmark seven-factor analysis. (Mot. to Stay 7-8, 10-11, ECF No. 123;
10   Reconsideration Mot. at 4-5, 6-7, ECF No. 121.) The Order’s determinations that factors 1-2
11   weighed against Defendants’ Reconsideration Motion are clearly erroneous because: (1) the
12   Discovery Requests (ECF Nos. 91-1 to 91-3) include such a wide range of information that it could
13   not all prove pivotal to the outcome of the case;1 and (2) the Discovery Requests include more than
14   30 requests that vary in subject matter and classification, and seek a large volume of information on
15   a wide variety of matters. (Id.); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468,
16   1472, 1475 (9th Cir. 1992); Salt River Project Agric. Improvement & Power Dist. v. Trench France
17   SAS, 303 F. Supp. 3d 1004, 1006-1009 (D. Ariz. 2018). Accordingly, the Order’s determination,
18   which did not fully consider relevant authorities, is clearly erroneous. Wilson v. Bank of Am. Pension
19   Plan for Legacy Cos., Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060, at *6 (N.D. Cal.
20   2019) (reconsidering a pre-emption issue when the court “overlooked certain relevant caselaw”);
21   Schramm v. Montage Health, Case No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032, at *17-
22   24 (N.D. Cal. 2019) (granting a motion for reconsideration when certain theories and authorities had
23   not been considered); Mauia v. Petrochem Insulation, Inc., Case No. 18-cv-01815-TSH, 2018 U.S.
24   Dist. LEXIS 198894, at *7-11 (N.D. Cal. 2018) (granting reconsideration where the court failed to
25          1
             Additionally, as discussed in the Joint Discovery Statement Regarding Defendants’
26   Entitlement to Protective Order in View of Plaintiffs’ Failure to Identify a Trade Secret (“Motion for
     Protection”), the Court has now determined that Plaintiffs have failed to sufficiently identify the
27   claimed trade secrets (ECF No. 126), and so it is impossible to frame the appropriate scope of
     discovery or determine what may be relevant to Plaintiffs’ claims. (Defs.’ Mot. for Protective Order
28   2-3, ECF No. 128); Neothermia Corp. v. Rubicor Med. Inc., 345 F. Supp. 2d 1042, 1044 (2004); Cal.
     Code Civ. P. § 2019.210.
                                                        5
                                                                                      Case No. 3:19-cv-04238-MMC
                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
         Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 9 of 15



 1   consider two dispositive legal arguments).

 2          With respect to factor 6, which the Order did not discuss, “[f]ederal courts should ‘take care

 3   to demonstrate due respect for any special problem confronted by the foreign litigant on account of

 4   its nationality or the location of its operations.’” Salt River, 303 F. Supp. 3d at 1009; (Ex. D to

 5   Reconsideration Mot. 4-5, ECF No. 121-5.) In Salt River, the court emphasized that because the

 6   French Blocking Statute “at least create[d] a possibility of criminal prosecution,” this factor weighed

 7   in favor of utilizing Hague procedures. 303 F. Supp. 3d at 1010. And factor 6 favors Hague

 8   procedures even more in the present case than in Salt River, when considering the recent renewed

 9   French focus on United States discovery. (Reconsideration Mot. 6-7, ECF No. 121; Touraille Decl.

10   ¶¶ 4-10, 17-24, ECF No. 121-9 (explaining the recent increased scrutiny by French authorities in

11   relation to the French Blocking statute);2 Ex. B to Reconsideration Mot. ¶ 17, ECF No. 121-3

12   (explaining enforcements of the French Blocking Statute and the uncertainty surrounding recent

13   increased scrutiny by the French authorities regarding the same).) Accordingly, the Order’s silence

14   on factor 6 is clearly erroneous because it did not consider relevant authorities or relevant evidence.

15   Wilson, 2019 U.S. Dist. LEXIS 160060 at *6; Schramm, 2019 U.S. Dist. LEXIS 15032 at *17-24;

16   Mauia, 2018 U.S. Dist. LEXIS 198894 at *7-11.

17                  2.      Factor 3: Plaintiffs misapply cases and misconstrue facts in their
                            dismissal of the location of information.
18
            In their February 18, 2020 brief filed in the instant lawsuit, Plaintiffs argued that “[i]t is
19
     undisputed that the discovery sought is readily available within and accessible from the United States
20
     . . . .” (Opposition 6, ECF No. 124). Just a day earlier, Plaintiff Proofpoint and Cloudmark Labs
21
     SARL filed a brief in the related French proceedings arguing that the evidence necessary to support
22
     their allegations “is necessarily located in Vade Secure’s electronic correspondence with the poached
23

24
            2
              Plaintiffs argue that certain exhibits submitted with the Reconsideration Motion are untimely
     because these exhibits were available before the discovery hearing but Defendants did not submit
25   them. (ECF No. 124 at 8-9.) As explained in the Reconsideration Motion and the Motion to Stay,
     Magistrate Judge Illman’s standing order prevented Defendants from submitting such exhibits.
26   (ECF No. 121 at 2-3; ECF No. 123 at 2.) The standing order only permits requests for leave in the
     context of a party seeking to exceed the 5-page limit of the joint letter brief. See General Standing
27   Order of Magistrate Judge Robert M. Illman 13(a). Here, Defendants indicated in the joint letter
     brief, and again during the hearing, that they were prepared to submit declarations, and Defendants
28   had no opportunity to file any additional exhibits or affidavits. (Joint Ltr. Br. at 4-5, ECF No. 91;
     Hr’g Tr. at 12:19-23, ECF No. 121-2.)
                                                         6
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
        Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 10 of 15



 1   employees and/or in Vade Secure’s premises, and in particular on its servers. The collection of such

 2   evidence was therefore impossible without [a French] investigative measure.”3 (Touraille Suppl.

 3   Decl. ¶ 4 (emphasis in original).) As mentioned above, Plaintiff Proofpoint’s statement about the

 4   location of evidence was made in reference to the same allegations giving rise to and the same types

 5   of evidence sought in the present lawsuit. (Id.; Compl. ¶¶ 1-11, 27-53; ECF Nos. 91-1 – 91-3.)

 6   Accordingly, Plaintiffs made contrary representations to this Court as compared with statements

 7   Plaintiff Proofpoint and Cloudmark Labs SARL made in the French proceedings. These contrary

 8   statements illustrate Plaintiffs’ attempt to circumvent the French proceedings—in which documents

 9   are currently being held in escrow—to try to obtain documents and information located in France

10   through its Discovery Requests in the instant lawsuit. Plaintiffs’ representations about the location

11   of Defendants’ documents were adopted by the Court in making determinations in the Order. (Order

12   3-4, ECF No. 112.) In view of the evidence of record, including this newly-discovered evidence, the

13   Court is likely to reconsider its determination on factor 3, and find that factor 3 weighs in favor of

14   proceeding with discovery under the Hague Convention. Schramm, 2019 U.S. Dist. LEXIS 15032

15   *5, *17-24.

16          Plaintiffs argue that discovery for Vade Secure, Inc. (“Vade Inc.”) should proceed under the

17   federal rules because, in Salt River, the Canadian defendant, Trench-Canada, agreed to produce

18   information without the need for Hague procedures. (Opposition 5-6, ECF No. 124 (citing Salt River,

19   303 F. Supp. 3d 1004).) However, as the Salt River court explained in its analysis of factor 3, “much

20   of the evidence originated in Arizona,” and Trench-Canada had no information located in France.

21   Salt River, 303 F. Supp. 3d at 1008.         Unlike Trench-Canada, here, relevant documents and

22   information for Defendants are located and maintained in France in the ordinary course of business

23   and/or originated from France. Id.; (Seguy Decl. ¶ 7, ECF No. 121-10.4) Further, in Salt River the

24          3
               References to “Vade Secure” in Plaintiff Proofpoint’s brief in the French proceedings refer
25   to Defendant Vade Secure SASU, which is based in France. Touraille Suppl. Decl. n. 1.
             4
               Plaintiffs do not dispute the substance of the Seguy declaration, but instead argue that the
26   Seguy declaration and other employee declarations fall within the scope of the French Blocking
     Statute (“FBS”). (ECF No. 124 at 9-10.) This is nothing but an old argument that Defendants have
27   already debunked multiple times in the joint letter brief, again in the hearing, and again in the
     Reconsideration Motion. (ECF No. 91 at 5 (“Those declarations assert facts and do not describe the
28   contents of documents or other types of information that would be subject to French law.”); Hr’g Tr.
     at 20:19-25, ECF No. 121-2 (“Now, our understanding is under French law, the steps that
                                                          7
                                                                                      Case No. 3:19-cv-04238-MMC
                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
        Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 11 of 15



 1   plaintiffs’ contention that “Trench-France is a multinational corporation, operating under various

 2   entities in various countries” was rejected by the court, which deferred to the defendants’ assertions

 3   about where their documents and information were located. 303 F. Supp. 3d at 1008. The same is

 4   true here. The Seguy declaration confirms that the location of documents and information in the

 5   ordinary course of business is France. (Seguy Decl. ¶ 7, ECF No. 121-10.) Accordingly, the Court

 6   is likely to reconsider factor 3 in view of the relevant evidence (not previously considered) and the

 7   relevant authorities, and find that this factor weighs in favor of Defendants. Schramm, 2019 U.S.

 8   Dist. LEXIS 15032 *5, *17-24.

 9          Plaintiffs also argue that any information accessible from within the United States must be

10   discovered under the federal rules. (ECF No. 124 at 6 (citing Sun Grp. U.S.A. Harmony City, Inc. v.

11   CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616, at *14 (N.D. Cal. Nov. 19,

12   2019).) But CRRC is distinguishable because CRRC involved Article 277 of the Chinese Civil

13   Procedure Law—not the French Blocking Statute (“FBS”). CRRC Corp., 2019 U.S. Dist. LEXIS

14   200616 at *3. Unlike CRCC, where no evidence was presented indicating that the Chinese law

15   imposed a criminal penalty, the FBS “punishes any violation . . . with a prison term of 6 months.”

16   Id. at *12 (“Here, Defendant does not present any evidence to show that it is likely to be prosecuted

17   or that any adverse action will occur.”); (but see French Ministry of Justice Ltr. 5, ECF No. 121-5.)

18   Critically, the CRRC court held that producing electronic documents stored in China did “not

19   implicate Article 277 of the Chinese Civil Procedure Law,” and so no conflict of law situation was

20   present. CRRC Corp., 2019 U.S. Dist. LEXIS 200616 at *15. Here, the record demonstrates that

21   the FBS is implicated by the production of electronic documents, and so the French law must be

22   considered by the Court. (Touraille Decl. ¶ 14, ECF No. 121-9 (“Further, the French Blocking

23   Statute applies to French companies or citizens that would permit or allow another person or entity

24   to remotely access or download . . . documents or information of an economic, commercial,

25   industrial, financial, or technical nature for the purposes of constituting evidence for or in the context

26
     Defendants have taken are completely appropriate, and we do have a declaration from the French
27   lawyer who's familiar with the French Blocking Statute and the Hague to attest to that very fact. And
     so our actions are entirely consistent with French law.”); Touraille Decl. ¶ 21, ECF No. 121-9
28   (“French nationals or companies are entitled to make factual assertions and/or submit witness
     declarations; otherwise they would be deprived of their right to a fair trial.”).)
                                                        8
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
        Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 12 of 15



 1   of foreign judicial or administrative proceedings.”); Gaudemet Decl. 25 ¶ 8, ECF No. 121-3 (“There

 2   is therefore no doubt that the documents and information of which the disclosure is sought by

 3   [Plaintiffs] . . . fall within the scope of [the FBS]”).)5 Accordingly, when considering the evidence

 4   of record (not previously considered), and the relevant authorities, the Court is likely to find that this

 5   factor weighs in favor of Defendants. Schramm, 2019 U.S. Dist. LEXIS 15032 *5, *17-24.

 6                  3.      Factors 4 and 7: Plaintiffs repetitive complaints about alleged deficiencies
                            of the Hague Convention do not apply to this case.
 7

 8          Plaintiffs accuse Defendants of “brazen misrepresentation of the record,” but an examination

 9   of the record demonstrates the opposite. For example, Plaintiffs attempt to construe Defendants’

10   acknowledgement that the Chapter II of the Hague Convention is not a “perfect substitute” for the

11   Federal Rules as somehow proving that Defendants have conceded undue prejudice. (Opposition 3,

12   ECF No. 124.) But, to the contrary, Defendants have maintained a consistent position on their

13   understanding of the Chapter II proceedings throughout their correspondence and briefing process.

14   Further, Magistrate Judge Kim of this Court has recently held that the Hague Convention needs to

15   be “substantially equivalent” to the federal rules (not a “perfect substitute”). Sun Grp. U.S.A.

16   Harmony City, Inc. v. CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616, at *9

17   (N.D. Cal. Nov. 19, 2019) (citing Richmark Corp., 959 F.2d at 1475; citing Salt River, 303 F. Supp.

18   3d at 1008).

19          As another example, Plaintiffs argue that Defendants’ Proposed Order and Proposed Request

20   validate Plaintiffs’ concerns of the Hague such as potential “undue delay.” (Opposition 3-5, ECF

21   No. 124.) But the language at issue in the Proposed Request was no longer current when Plaintiffs

22   filed their Opposition. Indeed, Defendants had already agreed to several mechanisms Plaintiffs

23   proposed to “eliminate the risk of potential delays” under the Hague—i.e., addressing the very

24   language Plaintiffs complain about in the Opposition. (Ratway Decl. ¶ 5, Ex. C p.2 ¶ 2, ECF No.

25

26
            5
             Plaintiffs also misconstrue the French law professor Antoine Gaudemet’s declaration.
     (Opposition 7, ECF No. 124 (citing Gaudemet Decl. 24, ECF No. 121-3).) Gaudemet simply
27   explains that either an oral or written mode of disclosure would be subject to the FBS. (Gaudemet
     Decl. 24, ECF No. 121-3.) Further, Gaudemet specifically stated that “evidence located in France”
28   would be subject to the FBS, and that there is “no doubt that the documents and information” in this
     case would be subject to the FBS. (Id. at 25, 35.)
                                                        9
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
        Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 13 of 15



 1   121-4; Ratway Decl. ¶ 3, Ex. A at 18:15-20:16, ECF No. 121-2.)6 For the sake of clarification, the

 2   no longer current proposal from Defendants, compared with the agreed proposal from Plaintiffs are

 3   below, side by side:

 4
      Defendants’ (no longer current) Proposal             Plaintiffs’ Proposal (agreed)
 5    Recognizing that the Commissioner will require       To eliminate the risk of potential delays
      a reasonable period of time to analyze and           associated     with      the    Commissioner’s
 6
      approve discovery requests and deposition            participation in acting as intermediary between
 7    notices subject to this Request, and further         the parties, we propose that discovery requests
      recognizing that the Commissioner will require       and notices subsequent to the initial request be
 8    a reasonable period of time to review and            served on the Commissioner and all other
      authorize responses, productions, and/or             parties simultaneously such that the receiving
 9    disclosures made by the responding party(ies),       party will have the usual period under the
      the parties will otherwise endeavor to adhere as     Federal Rules to respond and/or object from
10
      closely as possible to the time periods for          the date of said service, regardless of when the
11    responses, productions, and/or disclosures set       Commissioner is able to provide the request or
      forth in the applicable Federal Rules of             notice to the party. Similarly, we propose that
12    Civil Procedure, the Local Rules of the U.S.         the receiving party serve its responses and
      Court, and any other applicable Order of the         objections on the Commissioner and all other
13    U.S. Court, subject to any objections the            parties simultaneously. This is to avoid any
14    responding party(ies) is entitled to make under      delays associated with the Commissioner’s
      applicable laws and treaties, relevant rules of      unavailability or failure to timely forward
15    civil procedure, and the orders of the U.S.          discovery. (Ratway Decl. ¶ 5, ECF No. 121-1,
      Court. (Ratway Decl. ¶ 9, ECF No. 121-1, Ex.         Ex. C, ECF No. 121-4.)
16    G at ¶ 16, ECF No. 121-8.)
17   During the discovery hearing on January 31, 2020, Defendants unequivocally stated that they were

18   willing to agree to Plaintiffs’ proposed mechanisms to put Plaintiffs’ concerns of potential delay to

19   rest. (Hr’g Tr. at 20:12-16, ECF No. 121-2.)

20          Overall, since Defendants have agreed to discovery under the Hague Convention in manners

21   that are substantially equivalent to the federal rules, Plaintiffs repetitive complaints about alleged

22   deficiencies of the Hague Convention simply do not apply.

23

24
            6
             Plaintiffs were aware that Defendants’ Proposed Order and Proposed Request did not
     represent Defendants’ latest position when they filed the Opposition. Specifically, Ms. Martin
25   received Mr. Pak’s letter (ECF No. 121-4) on January 29, 2020, and sent Defendants’ Proposed
     Order and Proposed Request (ECF Nos. 121-7 – 121-8) to Plaintiffs the next morning. In an email
26   accompanying the proposals, Defendants informed Plaintiffs that the Proposed Order and Proposed
     Request “were prepared prior to receiving” Mr. Pak’s January 29, 2020 letter, and that Defendants
27   would consider the proposals. (Declaration of Mark Ratway in Support of Defendants’ Reply in
     Support of Motion to Stay (“Ratway Reply Decl.”) ¶ 3, ECF No. 129-1, Ex. A at 1, ECF No. 129-2.)
28   Defendants subsequently agreed to Plaintiffs’ proposal the next day at the hearing. (Hr’g Tr. at 21:1-
     12, ECF No. 121-2.)
                                                      10
                                                                                      Case No. 3:19-cv-04238-MMC
                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
           Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 14 of 15



 1                    4.      Factor 5: French interests outweighs U.S. interests because Defendants do
                              not seek one sided justice
 2

 3            While Plaintiffs facially attack Messrs. Gaudemet and Touraille’s submissions for an alleged

 4   promotion of “one-sided justice,” Plaintiffs simply do not address Defendants’ contention that

 5   “Plaintiffs’ arguments about the added expenses and associated delays” of Hague procedures are not

 6   a part of the calculus for balancing national interests. (See ECF No. 124 at 10-11.) The Order’s

 7   determination “that this factor does not weigh heavily in either direction” is clearly erroneous

 8   because the Order reflects the introduction of a improper element—expenses and delays to one

 9   party—into the Order’s balancing of national interests as informed by Richmark Corp. 959 F.2d at

10   1476 (citations omitted). For example, Richmark emphasizes that a court “must assess the interests

11   of each nation in requiring or prohibiting disclosure, and determine whether disclosure would affect

12   important substantive policies or interests of either the United States or [France.]” Id. at 1476

13   (citation and internal quotation marks omitted). Additionally, the Order cites to Aerospatiale, 482

14   U.S. at 540 n.25, which opinion similarly does not expressly mention one party’s allegations of added

15   expense or delay as part of the relevant analysis.

16            To be sure, Defendants seek neither one-way discovery nor one-sided justice. Instead, as

17   indicated previously, Defendants simply request that Plaintiffs make a proper request permitting

18   them a full and fair opportunity to litigate their claims—and thus preserving any United States

19   interests at stake—while not unnecessarily threatening French national interests and subjecting

20   Defendants to civil and criminal penalties. (ECF No. 91 at 3-4; Hr’g Tr. at 21:16-25, ECF No. 121-

21   2; ECF No. 121 at 5; ECF No. 123 at 7.)

22            In conclusions, Plaintiffs wholly failed to address factors 1, 2, 6, and failed to credibly counter

23   Defendants’ position for factors 3, 4, 5, and 7. As a result, the Aerospatiale/Richmark analysis

24   mandates that discovery in this case should proceed under Hague procedures.

25   IV.      CONCLUSION

26            For the foregoing reasons, Defendants respectfully request the Court to grant their Motion to

27   Reconsider.

28
                                                           11
                                                                                         Case No. 3:19-cv-04238-MMC
                           DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
        Case 3:19-cv-04238-MMC Document 130 Filed 03/06/20 Page 15 of 15



 1   Dated: March 6, 2020                                  BAKER & McKENZIE LLP

 2
                                                           By: /s/ Mackenzie Martin
 3
                                                           Colin H. Murray (SBN 159142)
 4                                                          colin.murray@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 5                                                         Two Embarcadero Center, 11th Floor
                                                           San Francisco, CA 94111-3802
 6                                                         Telephone:    +1 415 576 3000
                                                           Facsimile:      +1 415 576 3099
 7
                                                           Danielle L. Benecke (SBN 314896)
 8                                                          danielle.benecke@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 9                                                         600 Hansen Way
                                                           Palo Alto, CA 94304
10                                                         Telephone:    +1 650 856 2400
                                                           Facsimile:      +1 650 856 9299
11
                                                           Jay F. Utley (Admitted Pro Hac Vice)
12                                                          jay.utley@bakermckenzie.com
                                                           Bart Rankin (Admitted Pro Hac Vice)
13                                                          bart.rankin@bakermckenzie.com
                                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                          mackenzie.martin@bakermckenzie.com
                                                           John G. Flaim (Admitted Pro Hac Vice)
15                                                          john.flaim@bakermckenzie.com
                                                           Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                          charles.liu@bakermckenzie.com
                                                           Mark Ratway (Admitted Pro Hac Vice)
17                                                          mark.ratway@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
18                                                         1900 North Pearl Street, Suite 1500
                                                           Dallas, Texas 75201
19                                                         Telephone:     +1 214 978 3000
                                                           Facsimile:     +1 214 978 3099
20

21                                                         Attorneys for Defendants,
                                                           Vade Secure, Incorporated; Vade Secure SASU;
22
                                                           and Olivier Lemarié
23

24

25

26
27

28
                                                      12
                                                                                    Case No. 3:19-cv-04238-MMC
                      DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
